


110 HR 7125 IH: Let Wall Street Pay for Wall

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7125
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Mr. DeFazio (for
			 himself, Mr. Stark,
			 Mr. George Miller of California,
			 Ms. Slaughter,
			 Mr. Lewis of Georgia,
			 Mr. Hinchey,
			 Mr. Holt, Mr. Scott of Virginia,
			 Mr. Abercrombie,
			 Mr. Capuano,
			 Mr. McDermott,
			 Mr. Sires,
			 Ms. Woolsey,
			 Ms. Lee, Ms. Edwards of Maryland,
			 Mr. Wu, Mr. Kucinich, Ms.
			 Hirono, Mr. Melancon,
			 Mr. Chandler,
			 Mr. Welch of Vermont,
			 Ms. Kaptur,
			 Mr. Filner,
			 Ms. Watson,
			 Mr. Johnson of Georgia,
			 Ms. Roybal-Allard,
			 Mr. Costello, and
			 Ms. Waters) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on securities transactions.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Let Wall Street Pay for Wall
			 Street’s Illiquid Assets Act of 2008.
			(b)FindingsCongress
			 finds the following:
				(1)The Bush Administration is asking Congress
			 to authorize $700 billion to cover the “illiquid” assets of Wall Street. This
			 will further worsen our budget deficit.
				(2)The $700 billion
			 is to protect Wall Street investors; therefore, the same Wall Street investors
			 should pay for this infusion of taxpayer money.
				(3)The easiest method
			 to raise the $700 billion from Wall Street is a securities transfer tax, a tax
			 that has a negligible impact on the average investor.
				(4)This transfer tax
			 would be on the sale and purchase of financial instruments such as stock,
			 options, and futures. A quarter percent (0.25%) tax on financial transactions
			 could raise approximately $150 billion a year.
				(5)The United States
			 had a transfer tax from 1914 to 1966. The Revenue Act of 1914 levied a 0.2% tax
			 on all sales or transfers of stock. In 1932, Congress more than doubled the tax
			 to help overcome the budgetary challenges during the Great Depression.
				(6)The United Kingdom
			 currently has a modest financial transaction tax of 0.5 percent.
				(7)The Securities and
			 Exchange Commission currently implements a very small tax per transaction to
			 cover its costs; therefore this additional transfer tax is easy to
			 implement.
				(8)All revenue
			 generated by this transfer tax shall be directed to the general
			 treasury.
				2.Tax on securities
			 transactions
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CTax on securities
				transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered securities transaction of 0.25 percent of the value of the
				instruments involved in such transaction.
							(b)By whom
				paidThe tax imposed by this section shall be paid by the trading
				facility on which the transaction occurs.
							(c)Covered
				securities transactionThe term covered securities
				transaction means—
								(1)any transaction to
				which subsection (b), (c), or (d) of section 31 of the Securities Exchange Act
				of 1934 applies, and
								(2)any transaction
				subject to the exclusive jurisdiction of the Commodity Futures Trading
				Commission.
								(d)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading
				Commission.
							.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
				
					
						Subchapter C. Tax on securities
				transactions.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring on or after January 1, 2009.
			
